 

 

Exhibit 10.1

Summary of the Salaries

for the Named Executive Officers

of InfoTech USA, Inc.

 

Base Salary (1) (2) (3)

Name and Title of Executive Officer

2005

2004

J. Robert Patterson
Vice President, Chief Financial Officer and Treasurer

$132,500

$120,250

Sebastian F. Perez
Chief Operating Officer and acting President and Chief Executive Officer

138,750

138,750


--------------------------------------------------------------------------------

 

(1)

The named executive officers were determined by reference to the executive
officers who will be named in the Summary Compensation Table of the Company’s
2005 Proxy Statement

 

(2)

In September of each year, the Compensation Committee meets to determine
whether, based on market data, the performance of each executive officer and the
performance of the Company during the preceding fiscal year, base salaries for
the named executive officers should be increased. Additionally, base salaries
for the named executive officers will generally increase concurrent with an
officer’s promotion or an increase in an officer’s responsibilities, as may be
determined by the Compensation Committee from time to time.

 

(3)

In addition to the base salary listed above, certain of the executive officers
listed may receive perquisites, including automobile allowances.

 

 

 